                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                      Case No. 1:18-CV-00748-WO-JLW

LORENZO QUINTANA, on behalf of
himself and all others similarly situated,
                                                   CONSENT MOTION FOR
              Plaintiff,                         EXTENSION OF TIME TO FILE
                                                       REPLY BRIEFS
       v.

BRANCH BANKING AND TRUST
COMPANY,

              Defendant,


       Pursuant to Fed. R. Civ. P. 6(b) and Local Rule 6.1, Defendant Branch Banking

and Trust Company respectfully submits the following Consent Motion for Extension of

Time to File Reply Briefs. In support of the Motion, Defendant shows the Court as

follows:

       1.     Plaintiff filed its Complaint on August 31, 2018. (ECF No. 1.)

       2.     On October 31, 2018 Defendant filed a Motion to Dismiss (ECF No. 12),

Motion to Stay (ECF No. 13), and Motion to Strike Class Allegations (ECF No. 14).

       3.     On November 7, 2018, Plaintiff filed a Consent Motion Extending Time for

Plaintiff to Oppose Defendant’s Motion to Dismiss, Motion to Stay, and Motion to Strike

(ECF No. 20) (“Plaintiff’s Extension Motion”). Plaintiff’s Extension Motion requested an

extension until December 12, 2018 to file his opposition briefs. Plaintiff’s Extension

Motion also indicated that Plaintiff consented to a one week extension of Defendants’

reply brief deadline.




      Case 1:18-cv-00748-WO-JLW Document 31 Filed 12/14/18 Page 1 of 4
        4.      On November 15, 2018, the Court entered an Order (ECF No. 22) granting

Plaintiff’s Extension Motion and setting December 12, 2018 as the deadline for

Plaintiff’s opposition briefs. The November 15, 2018 Order does not address Defendant’s

reply deadline.

        5.      On December 11, 2018, Plaintiff filed his opposition briefs. See ECF Nos.

28, 29 and 30. Defendant’s reply briefs are currently due on or before December 26,

2018.

        6.      Due to the upcoming holidays and counsel for Defendant’s schedules,

Defendant respectfully requests a 16-day extension, until January 11, 2019, to file its

reply briefs.

        7.      Plaintiff consents to the requested extension.

        8.      This Motion is made in good faith and not for the purpose of delay.

        WHEREFORE, Defendant respectfully requests that the Court enter an order

extending the time for the Defendant to file its reply briefs in support of its Motion to

Dismiss, Motion to Stay, and Motion to Strike until January 11, 2019.

        Respectfully submitted this 14th day of December, 2018.

                                             /s/ Eric Troutman
                                             Eric Troutman*
                                             Artin Betpera*
                                             Susan Nikdel*
                                             WOMBLE BOND DICKINSON (US) LLP
                                             3200 Park Center Drive, Suite 700
                                             Costa Mesa, CA 92626
                                             Telephone: 657-266-1013
                                             Email: Eric.Troutman@wbd-us.com


                                               2


        Case 1:18-cv-00748-WO-JLW Document 31 Filed 12/14/18 Page 2 of 4
                             Email: Artin.Betpera@wbd-us.com
                             Email: Susan.Nikdel@wbd-us.com

                             *By special appearance

                             Brent Powell
                             NC Bar No. 41938
                             WOMBLE BOND DICKINSON (US) LLP
                             One West 4th Street
                             Winston-Salem, NC 27101
                             Telephone: 336-728-7023
                             Facsimile: 336-726-9023
                             Email:      Brent.Powell@wbd-us.com

                             Attorneys for Defendant Branch Banking and
                             Trust Company




                               3


Case 1:18-cv-00748-WO-JLW Document 31 Filed 12/14/18 Page 3 of 4
                          CERTIFICATE OF SERVICE

       I hereby certify that on December 14, 2018, the foregoing CONSENT MOTION
FOR EXTENSION OF TIME TO FILE REPLY BRIEFS was served on opposing
counsel by filing the same on the CM/ECF system, which will send electronic
notification to the following:

Scott C. Harris
WHITFIELD BRYSON & MASON LLP
900 W. Morgan Street
Raleigh, North Carolina 27603
Telephone: (919) 600-5003
Facsimile: (919) 600-5035

Joshua D. Arisohn
Andrew Obergfell
BURSOR & FISHER, P.A.
888 Seventh Avenue
New York, NY 10019
Telephone: (646) 837-7150
Facsimile: (212) 989-9163
E-Mail:      jarisohn@bursor.com
             aobergfell@bursor.com

Attorneys for Plaintiff

                                     /s/ Eric Troutman
                                     Eric Troutman




                                       4


      Case 1:18-cv-00748-WO-JLW Document 31 Filed 12/14/18 Page 4 of 4
